Citation Nr: 0636213	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  04-03 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether the veteran's service met the eligibility 
requirements for nonservice-connected disability pension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


 



INTRODUCTION

The veteran had active service from April 1991 to August 
1992.  He was given a general discharge under honorable 
conditions.  The reason for separation was listed as 
misconduct, commission of a serious offense.  


FINDINGS OF FACT

1.  The veteran served on active duty from April 1991 to 
August 1992, at which time he was discharged under honorable 
conditions.

2.  The veteran did not serve on continuous active duty for 
24 months.

3.  The veteran was not released from service due to a 
service-connected disability, hardship, or for the 
convenience of the government.


CONCLUSION OF LAW

The requirements to establish basic eligibility for a 
permanent and total disability rating for pension purposes 
have not been met.  38 U.S.C.A. §§ 5107, 5303A (West 2002); 
38 C.F.R. § 3.12a, 3.102 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  
In this regard, the record reflects that the veteran has been 
appropriately advised of the evidence necessary to establish 
eligibility for nonservice-connected disability pension 
benefits.

First, prior to the January 2004 determination that denied 
the veteran's application to reopen his claim, the veteran 
was provided with a January 2003 letter that outlined the 
evidence necessary for entitlement to the benefits sought, 
and the respective obligations of the Department of Veterans 
Affairs (VA) and the veteran in obtaining that evidence.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Although the January 2003 letter did not specifically advise 
the veteran of the additional requirement of 24 months of 
continuous active service or completion of the veteran's 
period of enlistment, this information was later provided in 
the RO's determination letter of March 2003, which was later 
followed by further adjudications of the claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board also 
notes that the veteran's claim is subject to denial as a 
matter of law, and remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

In addition, while the January 2003 VCAA notice letter did 
not specifically request that the appellant provide any 
evidence in the appellant's possession that pertained to the 
claim as addressed in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), as demonstrated from the foregoing communications 
from the RO, the Board finds that appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  All the VA requires is that the 
duty to notify under the VCAA is satisfied, and the claimants 
are given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).

The Board additionally notes that the veteran has been 
provided with the applicable law and regulations, and there 
is no indication that there are any outstanding pertinent 
records or documents that have not been obtained or that are 
not adequately addressed in records or documents that are 
already of record.  The veteran has also not indicated any 
intention to provide any additional evidence in support of 
his claim.

Consequently, based on all of the foregoing, the Board finds 
that remand of this claim for further notice and/or 
development under the VCAA would be an unnecessary waste of 
VA time and resources.

I.  Basic Eligibility for Nonservice-Connected Disability 
Pension

The veteran claims that he is entitled to a permanent a total 
disability rating for pension purposes as a result of various 
disabilities.  The RO previously denied the veteran's claim 
on the basis that that there was insufficient evidence that 
he was medically qualified to be entitled to a pension.  
However, in order to be eligible for VA nonservice-connected 
disability pension benefits, a service member must serve 90 
days or more during a period of war and, in the case of a 
veteran who enters service after September 7, 1980, serve 24 
months of continuous active duty or the full period for which 
the service member was called or ordered to active duty.  38 
U.S.C.A. § 5303A (b)(1).  Notwithstanding any other provision 
of the law, any requirement for eligibility for or 
entitlement to any benefits under title 38 United States 
Code, or any other law administered by VA that is based on 
the length of active duty served by a person who initially 
enters such service after September 7, 1980, is governed by 
the requirements set forth under 38 U.S.C.A. § 5303A.

However, these basic eligibility requirements do not apply if 
a service member was discharged or released from active duty 
because of an early out or hardship (10 U.S.C. § 1171 or § 
1173); or if a service member was discharged or released from 
active duty because of a disability incurred or aggravated in 
the line of duty; or for a service member who currently has a 
compensable service-connected disability; or for a number of 
other reasons, each requiring performance of active duty.  38 
U.S.C.A. § 5303A (b)(3) (A)-(F).

The veteran's official service discharge documents, DD Form 
214, show that he had a period of active duty from April 1991 
to August 1992.  Service personnel records  indicate that the 
veteran enlisted in the regular component of the United 
States Navy in April 1991 for a four year period.  However, 
his DD Form 214 shows that he was discharged from active duty 
on August 23, 1992, because of misconduct, commission of a 
serious offense.  The character of his discharge was noted as 
under honorable conditions.  The veteran, therefore, did not 
complete the four-year term as promised in his original 
enlistment records.

With respect to his period of active duty from April 1991 to 
August 1992, the veteran did not serve the required minimum 
active duty period (24 months of continuous active duty or 
the full period for which the person was called or ordered to 
active duty) and did not meet any of the enumerated 
exceptions existing under 38 U.S.C.A. § 5303A, including 
discharge or release from active duty because of a disability 
incurred or aggravated in line of duty.  

The Board further notes that the veteran was not discharged 
under 10 U.S.C. § 1171 or § 1173, and he does not currently 
have a compensable service-connected disability.  Thus, the 
Board finds that the law as applied to the facts clearly 
precludes eligibility for the claimed benefits under 38 
U.S.C.A. § 5303A as there is a failure to meet the requisite 
minimum service requirements.

In this instance, the applicable law is specific as to the 
criteria for the benefit sought on appeal, and there is no 
legal basis for VA to find that the veteran meets the minimum 
active-duty requirement necessary to establish basic 
eligibility to a permanent and total disability rating for 
pension purposes.  Since the Board has determined that the 
law and not the evidence is dispositive, the appeal must be 
terminated or denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

The veteran having not met the minimum active-duty service 
requirement, his claim for nonservice-connected disability 
pension is denied.  


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


